         Case: 5:19-cr-00162-JRA Doc #: 20 Filed: 04/04/19 1 of 2. PageID #: 65




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 5:19CR162
                                                    )
                 Plaintiff,                         )   JUDGE ADAMS
                                                    )
           v.                                       )
                                                    )
 LUIS HERNANDEZ-MALDONADO,                          )
                                                    )
                 Defendant.                         )

                              ORDER OF JUDICIAL REMOVAL

         Upon the application of the United States of America, by Peter E. Daly, Assistant United

States Attorney, Northern District of Ohio, Eastern Division; upon the Application for, and Factual

Allegations in Support of, Judicial Removal; upon the statement and consent of Defendant LUIS

HERNANDEZ-MALDONADO (the defendant) and upon all prior proceedings and submissions

in this matter; and full consideration having been given to the matter set forth herein, the Court

finds:

         1.     The defendant is not a citizen or national of the United States.

         2.     The defendant is a native of Guatemala and a citizen of Guatemala.

         3.     The defendant arrived in the United States at an unknown place on or about an

unknown time. The defendant was not then admitted or paroled after inspection by an Immigration

Officer.
       Case: 5:19-cr-00162-JRA Doc #: 20 Filed: 04/04/19 2 of 2. PageID #: 66



       4.      The defendant was convicted in the United States District Court, Northern District

of Ohio of Count 1 of the Information, charging False Claim to Citizenship in violation of Title

18, United States Code, Section 911.

       5.      The maximum term of imprisonment for a violation of Title 18, United States Code,

Section 911 is 3 years.

       6.      The defendant is subject to removal from the United States pursuant to: Title 8,

United States Code, sections 1182(a)(6)(A)(i), as an alien who is present in the United States

without being admitted or paroled, and 1182(a)(6)(C)(ii), as an alien who falsely represents, or has

falsely represented, himself to be a citizen of the United States for any purpose or benefit under

Federal or State law.

       7.      The defendant has waived his right to notice and a hearing under Section 238(c) of

the INA, 8 U.S.C. § 1228(c).

       8.      The defendant has waived the opportunity to pursue any and all forms of relief and

protection from removal.

       WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the INA, 8

U.S.C. § 1228(c), that the defendant is ordered removed from the United States to Guatemala upon

his sentencing, which removal is to be effected upon completion of any term of incarceration.
                                  4th
       IT IS SO ORDERED on this _________ day of April, 2019.

                                                        s/John R. Adams
                                                     ____________________________________
                                                     JOHN R. ADAMS
                                                     UNITED STATES DISTRICT JUDGE
                                                     NORTHERN DISTRICT OF OHIO




                                                 2
